       Case 2:20-cv-00634 Document 1 Filed 12/17/20 Page 1 of 8 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

AT SUFFOLK VA SC, LLC, an Arizona
limited liability company,

                    Plaintiff,                       Civil Action No.

       v.

REGAL CINEMAS, INC., a Tennessee
corporation; and REGAL ENTERTAINMENT
GROUP, a Delaware corporation, as successor
to       CONSOLIDATED          THEATRES
HOLDINGS, G.P., a North Carolina general
partnership,

                    Defendants.


                                           COMPLAINT

       AT Suffolk VA SC, LLC, (“Plaintiff”), for its Complaint against Regal Cinemas, Inc.

(“Regal Cinemas”) and Regal Entertainment Group (“Guarantor”, collectively, “Defendants”),

states and alleges as follows:

                                  THE NATURE OF THE CASE

       1.      Plaintiff owns a retail shopping center located in Suffolk, Virginia. Plaintiff is the

landlord, and Defendant Regal Cinemas is the tenant, under a commercial lease for space in the

shopping center. Regal Cinemas has repeatedly failed to pay monthly rent due under the lease,

despite multiple notices and demands from Plaintiff. Plaintiff has accordingly brought this action

for breach of the lease, and for judgment granting Plaintiff possession of the leased premises.

                                          THE PARTIES

       2.      Plaintiff is an Arizona limited liability company, and its headquarters are located in

Phoenix, Arizona.
       Case 2:20-cv-00634 Document 1 Filed 12/17/20 Page 2 of 8 PageID# 2




       3.        Plaintiff’s members are Arciterra Companies, LLC and Arciterra Strategic Retail –

Suffolk VA, LLC.

       4.        Arciterra Companies, LLC is an Arizona limited liability company, and its

headquarters are located in Phoenix, Arizona 85016. Arciterra Companies, LLC’s members are

Jonathan M. Larmore, an individual who resides in Arizona, and CSL Investments, LLC. CSL

Investments, LLC is an Indiana limited liability company, and its headquarters are located in

Indianapolis, Indiana. CSL Investments, LLC’s members are Jonathan M. Larmore and Michelle

A. Larmore. Michelle A. Larmore resides in Arizona.

       5.        Arciterra Strategic Retail – Suffolk VA, LLC is an Arizona limited liability

company, and its headquarters are located in Phoenix, Arizona. Arciterra Strategic Retail – Suffolk

VA, LLC’s members are Arciterra Companies, LLC and Spike Holdings, LLC. Spike Holdings,

LLC is an Arizona limited liability company, and its headquarters are located in Phoenix, Arizona

85016. John M. Larmore is the only member of Spike Holdings, LLC.

       6.        Upon information and belief, Regal Cinemas is a Tennessee corporation, and its

headquarters are located in Knoxville, Tennessee.

       7.        Upon information and belief, Guarantor is a Delaware corporation, and its

headquarters are located in Knoxville, Tennessee.

       8.        Upon information and belief, Guarantor is successor to Consolidated Theatres

Holdings, G.P.

                                     JURISDICTION AND VENUE

       9.        This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332,

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between citizens of different states.




                                                      -2-
       Case 2:20-cv-00634 Document 1 Filed 12/17/20 Page 3 of 8 PageID# 3




       10.     This Court has personal jurisdiction over Regal Cinemas because Regal Cinemas

submitted to personal jurisdiction in Virginia pursuant to Paragraph 22.6 of the lease described in

more detail below. This Court also has personal jurisdiction over Regal Cinemas because Regal

Cinemas leased space located in Virginia from Plaintiff, and the performance of that lease took

place in Virginia.

       11.     This Court has personal jurisdiction over Guarantor because the obligations that

Guarantor guaranteed were to be performed in Virginia, the subject matter property of the

agreement guaranteed is located in Virginia, and the Guarantor’s performance subject to the

guaranty was to be rendered in Virginia.

       12.     Venue is proper in this District, pursuant to 28 U.S.C. § 1391, because the real

property which is the subject of the action is located in Suffolk, Virginia.

       13.     Venue is proper in the Norfolk Division because the real property which is the

subject of the action is located in Suffolk, Virginia.

                                      GENERAL ALLEGATIONS

       14.     Plaintiff owns a retail shopping center called "Harbour View Shopping Center",

with a street address of 5860 Harbour View Boulevard, Suffolk, Virginia (the "Center").

       15.     Third party Harbour View Station JV, L.L.C. (“Original Landlord”) and Suffolk

Cinema, L.L.C. (“Original Tenant”) entered into a lease dated February 17, 2000 (the "Lease"),

pursuant to which Original Landlord leased to Original Tenant space located in the Center (the

"Premises"). An authentic and complete copy of the Lease is attached to this Complaint as Exhibit

A.

       16.     Guarantor signed a Guaranty of Lease dated February 17, 2000 (the “Guaranty”).

An authentic and complete copy of the Guaranty is attached to this Complaint as Exhibit B.




                                                   -3-
       Case 2:20-cv-00634 Document 1 Filed 12/17/20 Page 4 of 8 PageID# 4




       17.      Pursuant to Paragraph 2(a) of the Guaranty, Guarantor guaranteed payment of the

amounts due under the Lease.

       18.      Original Landlord and Original Tenant entered into a "First Amendment to Lease"

dated August 15, 2002 (the “First Amendment to the Lease”). An authentic and complete copy of

the First Amendment to the Lease is attached to this Complaint as Exhibit C.

       19.      Original Landlord and third party 30 West Pershing, LLC (“First Assignee”)

entered an Assignment and Assumption of Leases dated November 12, 2003 (the “First

Assignment”), pursuant to which Original Landlord assigned the Lease to First Assignee and First

Assignee assumed Original Landlord’s obligations under the Lease. An authentic and complete

copy of the First Assignment is attached to this Complaint as Exhibit D.

       20.      Regal Cinemas became Original Tenant's successor-in-interest at some time prior

to January 30, 2015. First Assignee and Regal Cinemas (as successor-in-interest to Original

Tenant) entered into a Second Amendment to Lease dated January 30, 2015 (the “Second

Amendment to the Lease”). An authentic and complete copy of the Second Amendment to the

Lease is attached to this Complaint as Exhibit E.

       21.      First Assignee and Plaintiff entered into an Assignment and Assumption of Lease

dated June 23, 2017 (the “Second Assignment of Lease”), pursuant to which First Assignee

assigned the Lease to Plaintiff, and Plaintiff assumed First Assignee’s obligations under the Lease.

An authentic and complete copy of the Second Assignment of Lease is attached to this Complaint

as Exhibit F.

       22.      Pursuant to the terms of the Lease, Regal Cinemas was obligated to pay Plaintiff

monthly Base Rent, as Base Rent is defined in the Lease, of $107,095.58 each for the months of

April, May, June, July, August, September, October, November, and December 2020.




                                                 -4-
       Case 2:20-cv-00634 Document 1 Filed 12/17/20 Page 5 of 8 PageID# 5




       23.     Pursuant to the terms of the Lease, Plaintiff must receive Regal Cinemas’ payment

of the Base Rent by the first day of each calendar month.

       24.     Pursuant to Paragraph 2 of the Guaranty, Guarantor guaranteed performance of all

of Regal Cinemas’ obligations under the Lease, including the full and timely payment of all rent

due under the Lease.

       25.     Regal Cinemas failed to pay the monthly Base Rent due for April 2020.

       26.     Pursuant to Paragraph 13.1 of the Lease, Regal Cinemas’ failure to pay the Base

Rent due for April 2020 constitutes an Event of Default as defined by the Lease.

       27.     On April 23, 2020, Plaintiff gave Regal Cinemas written notice pursuant to

Paragraph 13.2 of the Lease that Regal Cinemas was in default for failing to pay the Base Rent

due for April 2020, and demanded that Regal Cinemas cure its default. An authentic and complete

copy of the April 23, 2020 notice to Regal Cinemas is attached hereto as Exhibit G.

       28.     Regal Cinemas failed to pay the Base Rent due under the Lease for May, June, July,

August, and September 2020. Regal Cinemas’ failure to pay the Base Rent due for May, June,

July, August, and September 2020 constitutes Events of Default under the Lease.

       29.     On September 1, 2020, Plaintiff gave Regal Cinemas written notice pursuant to

Paragraph 13.2 of the Lease that Regal Cinemas was in default for failing to pay the Base Rent

due for May, June, July, August, and September 2020, and demanded that Regal Cinemas cure its

defaults. An authentic and complete copy of the September 1, 2020 notice is attached hereto as

Exhibit H.

       30.     On October 7, 2020, Plaintiff sent Regal Cinemas a third written notice that Regal

Cinemas was in default for failing to pay rent due under the Lease, and demanded that Regal

Cinemas cure its defaults. An authentic and complete copy of the October 7, 2020 Default Letter




                                                -5-
       Case 2:20-cv-00634 Document 1 Filed 12/17/20 Page 6 of 8 PageID# 6




is attached to this Complaint as Exhibit I.

        31.     On December 1, 2020, Plaintiff sent Regal Cinemas a fourth written notice that

Regal Cinemas was in default for failing to pay rent due under the Lease, and demanded that Regal

Cinemas cure its defaults. An authentic and complete copy of the December Default Letter is

attached to this Complaint as Exhibit J.

        32.     To date, Regal Cinemas has failed and refused to cure its default and pay the

amounts owed under the Lease.

        33.     As of December 3, 2020, Regal Cinemas owes Plaintiff at least $1,374,311.65 for

unpaid rent and other taxes and charges for the months of April through December 2020 under the

Lease, plus all additional attorneys’ fees, costs, and other amounts chargeable under the Lease (the

“Unpaid Rent”).

        34.     Pursuant to the terms of the Guaranty, Guarantor owes Plaintiff all of the amounts

due under the Lease, including the Unpaid Rent.

        35.     Pursuant to Article 21 of the Lease, Plaintiff is entitled to recover its attorneys’ fees

and all costs incurred in this case from Regal Cinemas.

        36.     Pursuant to Paragraph 8 of the Guaranty, Plaintiff is entitled to recover its attorneys’

fees and all costs incurred in this case from Guarantor.

                                       FIRST CAUSE OF ACTION
                                           Breach of Contract

        37.     Plaintiff hereby incorporates the preceding paragraphs by reference as though fully

set forth herein.

        38.     The Lease is a valid and binding contract between Plaintiff and Regal Cinemas.

        39.     Regal Cinemas breached the Lease by failing to pay the rent and other amounts due

thereunder from April 2020 through December 2020.




                                                    -6-
       Case 2:20-cv-00634 Document 1 Filed 12/17/20 Page 7 of 8 PageID# 7




        40.     Regal Cinemas’ breach of the Lease has caused damage in an amount no less than

$1,374,311.65, plus all additional amounts owed under the Lease.

                                     SECOND CAUSE OF ACTION
                                         Breach of Guaranty

        41.     Plaintiff hereby incorporates the preceding paragraphs by reference as though fully

set forth herein.

        42.     Pursuant to the Guaranty, Guarantor absolutely, unconditionally, and irrevocably

guarantied payment of all amounts due under the Lease.

        43.     Guarantor breached the Guaranty by failing and refusing to pay the Unpaid Rent.

        44.     Guarantor's breach of its Guaranty has damaged Plaintiff in the amount of the

Unpaid Rent, plus all additional amounts that may become due prior to the entry of judgment.

                                      THIRD CAUSE OF ACTION
                                          Unlawful Detainer

        45.     Plaintiff hereby incorporates the preceding paragraphs by reference as though fully

set forth herein.

        46.     Plaintiff is the record owner of the Premises as evidenced by the Second

Assignment of Rights and Interests.

        47.     Despite demand and no legal right to remain on the Premises, Regal Cinemas

refuses to vacate, thus depriving Plaintiff of possession and enjoyment of the Premises.

        48.     Plaintiff is entitled to possession of the Premises.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests the following relief:

        A.      Judgment in favor of Plaintiff and against Defendants on all of Plaintiff's claims;

        B.      An award of all damages to Plaintiff in an amount no less than $1,374,311.65, plus




                                                   -7-
       Case 2:20-cv-00634 Document 1 Filed 12/17/20 Page 8 of 8 PageID# 8




all additional amounts owed under the Lease;

       C.      An award of pre-judgment and post-judgment interest to Plaintiff at the prime rate

of interest plus three and one half percent per the terms of the Lease;

       D.      An award to Plaintiff of all its attorneys’ fees and costs incurred in this matter;

       E.      An award to Plaintiff of possession of the Premises unlawfully detained by Regal

Cinemas and issue to Plaintiff an order of possession in accordance with Va. Code § 8.01-128.

       F.      All other relief available under law and equity.



Dated: December 17, 2020                    QUARLES & BRADY LLP



                                            By: /s/ Hans P. Riede
                                                Hans Paul Riede (VA Bar No. 75352)
                                                Quarles & Brady LLP
                                                1701 Pennsylvania Avenue, NW, Suite 700
                                                Washington, D.C. 20006-5805
                                                202-372-9529 (telephone)
                                                202-372-9571 (facsimile)
                                                Hans.Riede@quarles.com


                                                 and

                                                 Isaac M. Gabriel (pro hac vice forthcoming)
                                                 John M. O’Neal (pro hac vice forthcoming)
                                                 One Renaissance Square
                                                 Two North Central Avenue
                                                 Phoenix, AZ 85004-2391
                                                 602-229-5200 (telephone)
                                                 602-229-5690 (facsimile)
                                                 Isaac.Gabriel@quarles.com
                                                 John.ONeal@quarles.com


                                                Attorneys for Plaintiff




                                                  -8-
